Citation Nr: 1702798	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  09-32 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for muscle tension, including as secondary to service-connected disability of the neck and bilateral shoulders. 

(The issue of entitlement to an initial compensable disability rating for acne vulgaris will be addressed in a separate decision at a later time.  Please see Introduction for more information.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to November 1999, with additional periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board remanded this claim in September 2014 and December 2015 for further development.

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record. 

The Board is deferring action on the issue of entitlement to a higher initial rating for acne vulgaris.  The issue will be addressed in a later decision pending resolution of VA's appeal of Johnson v. McDonald, 27 Vet. App. 497 (2016).  In Johnson, the United States Court of Appeals for Veterans Claims (CAVC) held that topical corticosteroids constitute "systemic therapy" under 38 C.F.R. § 4.118, Diagnostic Code 7806, and, based on that holding, reversed and remanded an April 2014 Board decision that denied an increased rating for a skin condition under DC 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The Federal Circuit has not yet issued a decision on the appeal.  In the interim, the CAVC granted VA's motion to stay the precedential effect of Johnson in order to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on precedent that the Federal Circuit may ultimately overturn.  See Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  The evidence shows that the Veteran's acne vulgaris is treated with a topical corticosteroid (Betamethasone).  Accordingly, as the appeal of the initial rating of her acne vulgaris may be affected by the resolution of VA's appeal of Johnson, the Board will defer action on the matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of the Veteran's appeal of the initial rating of her acne vulgaris will be resumed.


FINDING OF FACT

The Veteran's muscle tension is a symptom of her service-connected cervical spine spondylosis with muscle spasms and bilateral shoulder arthritis; it is not a separate disability. 


CONCLUSIONS OF LAW

1. The criteria for service connection for muscle tension as a disability that is distinct from service-connected cervical spine spondylosis with muscle spasms and bilateral shoulder arthritis are not satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2. To the extent that muscle tension is a symptom of service-connected cervical spine spondylosis with muscle spasms and bilateral shoulder arthritis, there is no justiciable case or controversy before the Board with respect to that issue.  38 U.S.C.A. § 7105 (West 2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting the claimant in obtaining relevant Federal records, including but not limited to service treatment records and VA treatment records, and non-Federal records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Here, correspondence sent to the Veteran satisfied the notice requirements under the VCAA, including those applicable to service connection claims, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, all identified records have been associated with the claims file, including service treatment records (STRs), VA treatment records, and private treatment records to the extent available.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations have been performed and a medical opinion provided adequate for the Board to make a fully informed decision.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error exists.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

The Board finds substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a link or nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 252 (1999).  

Service connection may also be established on a secondary basis for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).    

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence shows that the Veteran's muscle tension is a symptom of her service-connected cervical spine spondylosis and bilateral shoulder arthritis, and does not represent a disability that is separate or distinct from these service-connected disabilities.  In an April 2016 VA medical opinion, the examiner found that the Veteran's muscle tension was a symptom that was secondary to the already service-connected disabilities of the neck and bilateral shoulders.  The examiner further stated that there was no diagnosis of muscle tension that was separate from these disabilities.  The examiner clarified that "[t]he two conditions are inseparable."  The examiner concluded that the Veteran's muscle tension was at least as likely as not clinically related to the Veteran's disabilities of the cervical spine and bilateral shoulders.  The opinion provided in the August 2015 VA examination report reaches the same conclusion, and also notes that although the Veteran was also diagnosed with fibromyalgia, for which service connection has not been established, her muscle tension and stiffness were specifically attributable to her disabilities of the cervical spine and shoulders, as her fibromyalgia did not affect these areas. 

In sum, the Veteran's muscle tension of the neck and shoulders is a symptom of her service-connected disabilities involving these areas.  Because it does not in itself represent a separate disability, service connection may not be granted as a matter of law.  In this regard, the basis of a claim is the disease or injury for which benefits are sought, rather than the symptoms of such disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (2008).  Symptoms alone do not constitute disabilities for which service connection may be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of a disability separate and distinct from the neck and shoulder disabilities manifested by muscle tension, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes). 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for muscle tension as a disability that is separate and distinct from the already service-connected disabilities of the cervical spine and bilateral shoulders is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 

To the extent that the Veteran's muscle tension is a manifestation of her service-connected cervical spine spondylosis with muscle spasms and bilateral shoulder arthritis, there is no justiciable case or controversy before the Board with respect to that issue.  38 U.S.C.A. § 7105 (West 2014). 


ORDER

Service connection for muscle tension as a disability that is distinct from service-connected cervical spine spondylosis with muscle spasms and bilateral shoulder arthritis is denied. 

To the extent that muscle tension is a symptom of service-connected cervical spine spondylosis with muscle spasms and bilateral shoulder arthritis, the appeal is dismissed, as service connection has already been established.  (The agency of original jurisdiction must acknowledge that muscle tension is a symptom of the Veteran's service-connected cervical spine and bilateral shoulder disabilities whenever it evaluates the severity of these disabilities.)



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


